Appellant was indicted for murder in the first degree.
The record shows that he was duly arraigned, attended by counsel, pleaded not guilty, had a special venire from which the jury was selected, was tried and convicted of murder in the second degree, was adjudged guilty and sentenced pursuant to the verdict and the law. All those proceedings complied with the law. No question was raised as to any of those matters; there is no bill of exceptions, and, therefore, there is nothing on which to base a reversal.
Affirmed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.